CAUSE NOS. 12-19-00119-CR, 12-19-00120-CR,
                            12-19-00121-CR, 12-19-00122-CR

                                IN THE COURT OF APPEALS
                        TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


LARRY COLEMAN HICKS,                          }       APPEALED FROM 114TH DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
       Came on for review the status of the instant appeals, and the same having been
considered, it appears that Appellant is not currently represented by counsel.
       On April 3, 2019, the Docketing Statement was due to be filed. TEX. R. APP. P. 32.2. On
April 4, 2019, this Court notified Appellant that a Docketing Statement was to be filed and gave
him until April 15, 2019, to file it. As of the date of this Order, no satisfactory response has
been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Christi Kennedy,
Judge of the 114th District Court of Smith County, shall immediately conduct a hearing to
determine the cause of Appellant’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeals.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before May 17, 2019.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 18th
day of April 2019, A.D.



                                                     ________________________________
                                                     KATRINA MCCLENNY, CLERK
                                                     12TH COURT OF APPEALS